 Case 2:19-bk-24804-VZ             Doc 325 Filed 02/12/20 Entered 02/12/20 12:54:17                            Desc
                                    Main Document     Page 1 of 5


 1   Richard M. Pachulski (CA Bar No. 90073)
     Jeffrey W. Dulberg (CA Bar No. 181200)
 2   Malhar S. Pagay (CA Bar No. 189289)
     PACHULSKI STANG ZIEHL & JONES LLP
 3   10100 Santa Monica Blvd., 13th Floor
     Los Angeles, California 90067
 4   Telephone: 310/277-6910
     Facsimile: 310/201-0760
 5   E-mail: rpachulski@pszjlaw.com
             jdulberg@pszjlaw.com
 6           mpagay@pszjlaw.com
 7   [Proposed] Attorneys for Debtor and Debtor in Possession
 8                                 UNITED STATES BANKRUPTCY COURT
 9
                                     CENTRAL DISTRICT OF CALIFORNIA
10
                                              LOS ANGELES DIVISION
11
     In re:                                                          Case No. 2:19-bk-24804-VZ
12
     YUETING JIA,1                                                   Chapter 11
13
                                                                     STIPULATION RESOLVING STATUS
14                                                                   OF CLAIM HELD BY SHANGHAI
                                Debtor.                              QICHENGYUEMING INVESTMENT
15                                                                   PARTNERSHIP ENTERPRISE
                                                                     (LIMITED PARTNERSHIP) AS
16                                                                   GENERAL UNSECURED CLAIM
17                                                                   [No Hearing Required]
18
              This Stipulation is entered into by and between Claimant, Shanghai Qichengyueming
19
     Investment Partnership Enterprise (Limited Partnership) (“SIQ”) through its counsel of record,
20
     Dentons US LLP, by John A. Moe, II, and Jinsu John Zhang, and Yueting Jia, chapter 11 debtor and
21
     debtor in possession (the “Debtor”), through his counsel of record, Pachulski Stang Ziehl & Jones
22
     LLP, by Jeffrey W. Dulberg, in accordance with the following facts and recitals:
23
                                                               RECITALS
24
              A.       On October 14, 2019, the Debtor filed for protection under chapter 11 of the United
25
     States Bankruptcy Code in the United States Bankruptcy Court for the District of Delaware, Case
26
     No. 19-12220-KBO.
27

28   1
       The last four digits of the Debtor’s federal tax identification number are 8972. The Debtor’s mailing
     address is 91 Marguerite Drive, Rancho Palos Verdes, CA 90275.
                                                                 1
     DOCS_LA:327562.2 46353/002
 Case 2:19-bk-24804-VZ        Doc 325 Filed 02/12/20 Entered 02/12/20 12:54:17               Desc
                               Main Document     Page 2 of 5


 1          B.     The United States Trustee’s Office appointed a five-member Committee of General

 2   Unsecured Creditors (the “Creditors Committee”). SIQ is a member of the Creditors Committee.

 3          C.     While the case was pending in the Delaware Bankruptcy Court, SIQ timely filed a proof

 4   of claim (the “Claim”), asserting that part of its Claim was secured based on § 708.110(d) of the

 5   California Code of Civil Procedure.

 6          D.     The bankruptcy case in Delaware was transferred on or about December 18, 2019, to

 7   the United States Bankruptcy Court for the Central District of California, Case No. 2:19-bk-24804.

 8         NOW, THEREFORE, counsel for SIQ and counsel for the Debtor have conferred on whether

 9   SIQ’s Claim is secured or unsecured, and have stipulated and agreed as follows:

10                                                 STIPULATION

11          1.     In accordance with California Code of Civil Procedure §708.110(d), SIQ holds a

12   secured lien on the Debtor’s personal property as of August 15, 2019, which was within 90 days of

13   the date the Debtor’s bankruptcy case commenced.

14          2.     Because the lien was effective within 90 days of the date the bankruptcy case

15   commenced, SIQ will amend its Claim to the extent that it was asserted as was a secured claim, so as

16   to be an entirely unsecured claim in the bankruptcy case.

17          3.     If the Debtor’s bankruptcy case is dismissed, absent further Court order, SIQ’s secured

18   lien will once again be effective as of August 15, 2019, and the enforceability of the lien deemed

19   tolled for the time the Debtor’s bankruptcy case was extant in accordance with § 108(c) of the

20   Bankruptcy Code.

21          4.     If SIQ’s lien becomes once again effective as of August 15, 2019, the parties preserve

22   their rights and defenses as to whether the lien is secured.

23          5.     Nothing herein is intended to deem the SIQ proof of claim as allowed.

24          IN WITNESS WHEREOF, counsel for SIQ and the Debtor have executed this Stipulation

25   as of the dates set forth below.

26

27

28

                                                        2
     DOCS_LA:327562.2 46353/002
Case 2:19-bk-24804-VZ   Doc 325 Filed 02/12/20 Entered 02/12/20 12:54:17           Desc
                         Main Document     Page 3 of 5



  1    Dated: February lk2020                   DENTONS US LLP
                                                John A. Moe, II
  2                                             Jinshu John~         '\:=>
  3
                                                By: _ _ _  ~- -=-- ~ - - - - - - - -
  4                                                         JOHN A . MOE, II
                                                Attorneys.for Shanghai Qichengyueming
  5                                             Investment Partnership Enterprise (Limited
                                                Partnership)
  6
                     12 2020
       Dated: February_,                        Pachulski Stang Ziehl & Jones
  7                                             JEFFREY DULBERG

  8

  9                                             By:     ls/Jeffrey W. Dulberg
                                                        JEFFREY W. DULBERG
 10                                                    Attorneys for Yueting Jia

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28


                                            3
        Case 2:19-bk-24804-VZ                     Doc 325 Filed 02/12/20 Entered 02/12/20 12:54:17                                      Desc
                                                   Main Document     Page 4 of 5
                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                                    10100 Santa Monica Boulevard, 13th Floor, Los Angeles, CA 90067

A true and correct copy of the foregoing document entitled (specify): STIPULATION RESOLVING STATUS OF CLAIM
HELD BY SHANGHAI QICHENGYUEMING INVESTMENT PARTNERSHIP ENTERPRISE (LIMITED PARTNERSHIP)
AS GENERAL UNSECURED CLAIM will be served or was served (a) on the judge in chambers in the form and manner
required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
February 12, 2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:
                                                                          Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) ____________, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) February 12, 2020, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

 VIA HAND DELIVERY
 The Honorable Vincent P. Zurzolo
 United States Bankruptcy Court
 Central District of California
 255 East Temple Street, Suite 1360 / Courtroom 1368
 Los Angeles, CA 90012

                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

  February 12, 2020              Mary de Leon                                                    /s/ Mary de Leon
  Date                           Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
DOCS_LA:327566.1 46353/002
        Case 2:19-bk-24804-VZ
                       Doc 325 Filed 02/12/20 Entered 02/12/20 12:54:17                                                             Desc
                         Main Document    Page 5 of 5
SERVICE INFORMATION FOR CASE NO. 19-bk-24804-VZ

    1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF)

        Tanya Behnam tbehnam@polsinelli.com, tanyabehnam@gmail.com
        Jerrold L Bregman ecf@bg.law, jbregman@bg.law
        Jeffrey W Dulberg jdulberg@pszjlaw.com
        Stephen D Finestone sfinestone@fhlawllp.com
        Alexandra N Krasovec krasovec.alexandra@dorsey.com, claridge.vanessa@dorsey.com
        Ben H Logan blogan@omm.com
        David W. Meadows david@davidwmeadowslaw.com
        Kelly L Morrison kelly.l.morrison@usdoj.gov
        Malhar S Pagay mpagay@pszjlaw.com, bdassa@pszjlaw.com
        Christopher E Prince cprince@lesnickprince.com,
         jmack@lesnickprince.com;cprince@ecf.courtdrive.com
        Randye B Soref rsoref@polsinelli.com, ccripe@polsinelli.com;ladocketing@polsinelli.com
        Benjamin Taylor btaylor@taylorlawfirmpc.com
        United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
        Emily Young pacerteam@gardencitygroup.com,
         rjacobs@ecf.epiqsystems.com;ECFInbox@epiqsystems.com




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
DOCS_LA:327566.1 46353/002
